Citation Nr: 1517563	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This case was previously before the Board of Veterans' Appeals (Board on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for PTSD and assigned an initial 50 percent evaluation effective September 2009.  The Veteran testified at a Board hearing in October 2011.  

In pertinent part, a March 2012 Board decision denied the claim for an increased rating for PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated February 2013 the Court remanded the March 2012 denial of an increased rating for PTSD to the Board for compliance with the instructions included in a January 2013 Joint Motion for Partial Remand (JMR).  In July 2013, the Board remanded the matter for additional development.  A September 2013 rating decision increased the rating for PTSD to 70 percent effective September 30, 2009, the date of receipt of the Veteran's claim for service connection.  In March 2014, the Board remanded the claim for additional development.  

The Veteran testified at an October 2011 Board hearing before a Veterans Law Judge who is no longer a member of the Board.  In February 2015, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law   Judge who would participate in this decision.  The Veteran did not respond.  Accordingly the Board will proceed with the consideration of his case.


FINDINGS OF FACT

Since the grant of service connection, PTSD has not been shown to be productive  of a disability picture that more nearly approximates total occupational and social impairment. 

CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has  been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination and opinion reports.  Accordingly, the Board finds that there has  been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue        and the Veteran testified as to the symptomatology and treatment history for the disability on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Under such regulations, ratings are assigned according to the manifestation               of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11   to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 1 to 10 indicates that there is persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  DSM-IV.

As an initial matter, the Board notes that it will consider all of the reported psychiatric symptoms as if they are a part of the Veteran's service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Service connection for PTSD was established effective September 30, 2009.

VA treatment records show that in February 2009, the Veteran's speech was normal.  His affect was bright and though process was logical.  He denied auditory and visual hallucinations.  The Veteran further denied homicidal and suicidal ideation.  He was oriented in all spheres.  Records dated in June 2009 showed the Veteran endorsed nightmares, startle response, intrusive thoughts, and avoidance behavior.  He denied memory impairment of loss of interest in activities.  The Veteran also denied feeling distant from people.  He complained of difficulty sleeping, irritability, a little difficulty concentrating, and an exaggerated startle response.  In August 2009, the Veteran was having nightmares secondary to losing his business.  He denied suicidal and homicidal ideation.  The Veteran did not have flight of ideas.  He denied delusions or hallucinations.  He was oriented in all spheres and his memory was intact.  Insight and judgment were limited.  The Veteran was assigned a GAF score of 41.

In September 2009, the Veteran's speech was normal.  His affect was full and his thought process was logical and connected.  The Veteran denied auditory and visual hallucinations, as well as suicidal and homicidal ideation.  He was oriented times four.  He indicated that two years prior he put a gun to his head; however, he had been drinking, fighting with his spouse, and about to lose his business.  He denied any current suicidal ideation.

On VA examination in October 2009, the Veteran indicated that he thought about Vietnam a lot.  There were no delusions or hallucinations endorsed.  Eye contact was positive.  The Veteran denied suicidal and homicidal ideation.  Personal hygiene was fair.  The Veteran was oriented in all spheres.  He denied ritualistic and obsessive behavior.  Speech was somewhat affected by diminished concentration.  He denied panic attacks.  He was assigned a GAF score of 56. 

In December 2009, the Veteran again denied suicidal and homicidal ideation to treatment providers.  In February 2010, the Veteran complained of hypervigilance, nightmares, flashbacks, and intrusive thoughts.  He denied hallucinations and homicidal ideation.  He had fleeting suicidal ideation with no plans or intent.  The Veteran attributed his stress secondary to losing his home and business, as well as embezzlement by his wife.  A GAF score of 42 was noted.  

Later in February 2010, the Veteran was admitted to the hospital for alcohol dependence.  The providers also noted he had cocaine dependence and a substance induced mood disorder.  After his hospitalization, another entry dated in February 2010 revealed the Veteran was only mildly unkempt.  He denied suicidal and homicidal ideation, as well as delusions and hallucinations.  Memory was intact.  Insight and judgment were poor.  Thought process was logical and goal directed.  He was assigned a GAF score of 55. 

In March 2010, the Veteran's speech was noted as normal and his grooming was fair.  He was oriented in all spheres.  Affect was euthymic.  Thought process was circumstantial.  He denied suicidal and homicidal ideation, as well as hallucinations.  Insight was poor, but judgment was fair.  In April 2010, the Veteran was again oriented in all spheres.  His affect was congruent with his mood.  Thoughts were logical and goal directed.  He did complain of nightmares, avoiding thinking    about Vietnam, difficulty sleeping, a sense of foreshortened future, and difficulty concentrating.  The Veteran denied suicidal ideation, hallucinations, and delusions.  His speech was normal.  Insight and judgment were poor and memory was intact.  He was assigned a GAF score of 60. 

In June 2010, the Veteran had good grooming, normal speech, and was in a good mood.  His affect was congruent with mood.  He denied suicidal and homicidal ideation.  The Veteran also denied auditory and visual hallucinations and paranoia.  He had no symptoms of psychosis.  Thoughts were linear and goal directed.  He was oriented times four.  Insight and judgment were poor.  The Veteran was assigned a GAF score of 55. 

On June 16, 2010, the Veteran went to the emergency room for confusion and inappropriate behavior.  Providers indicated he was having an acute manic episode.  There was no history of violence.  The Veteran denied suicidal and homicidal ideation.  Insight was present and judgment was impaired.  He was admitted for inpatient treatment.  His GAF score was 35.  The Veteran was diagnosed with hypomania, PTSD, and rule out organic etiology of a mood disorder.  The next day the clinician noted probable new onset mania and inability to care for himself.  His thought processes was still
tangential and both judgment and insight were poor.  His GAF score was 30.  Thereafter, his mood was shown in nurses notes to steadily improve, noted as a 5 out of 10 on June 18 with a full affect, goal directed thought process, appropriate thought content and concentration reflecting an ability to attend to task.  By June 21 he rated his mood as an 8 out of 10 and his affect was full.  On June 22, 2010 he was found to be well groomed and cooperative.  Reportedly his mood was really good.  He denied hallucinations or homicidal or suicidal ideation.  His insight     was mildly impaired.  He was discharged on that date with a GAF score of 40.     On follow-up appointment the next day, the Veteran was seen again and his affect was euthymic.  He denied hallucinations and delusions, and his thought process was linear and goal directed.  Memory was intact and he was fully oriented.  Insight and judgment were poor.  His GAF score was 50.

When seen in July 2010, the Veteran had been drinking.  His speech was rapid,    but his affect was bright.  He denied suicidal and homicidal ideation.  The Veteran was oriented in all spheres.  Judgment was impaired and insight was poor.  He was assigned a GAF score of 50.

An August 2010 VA opinion states the Veteran was unemployable due to the severity of his PTSD and medications taken to control it, but this was contradicted by the January 2011 VA examination report, which showed the Veteran was forced to close his business due to a slow economy.  The Veteran indicated he was not looking for employment.  After a complete review of the claims folder, the examiner found that he was able to maintain gainful employment. 

On VA examination in October 2010, the Veteran indicated he had difficulty   falling asleep.  He stated he did not know if he had nightmares.  His appetite was good.  The Veteran reported that following service discharge, he became a heavy equipment operator and he worked for almost 20 years primarily as a crane operator.  He stated that he stopped this job because his wife objected to the amount of time  he had to spend traveling.  At that point he got a maintenance job at a local plant although he was laid off from this job after 8 years.  He opened his own quick oil change business and operated it for 15 years.  He stated he finally lost his business because of poor business decisions and a bad marriage.  The business failed about   2 years earlier and he stated that he recognized that he needed to start working.    The Veteran was residing at the home of his ex-wife and 29 year old son.  After    his divorce he remarried another woman and this marriage ended in divorce after     3 years.  He indicated he got along with his son, but they sometimes butted heads.  The Veteran had friends, though he tended to be a loner.  He admitted his cocaine abuse was probably at fault for the loss of his business too.  The Veteran related a history of heavy drinking for which he was admitted for rehabilitation at the VA twice once for 10 days and once for 7 in 2010 and in 2009.  He stated that he did  not have any suicidal ideation since his last inpatient hospitalization.  The Veteran felt depressed, discouraged, and hopeless.  He denied recent problems with anger management.  He was appropriately dressed and neatly groomed.  He did not  appear depressed.  The Veteran was relevant and coherent.  There was no significant impairment in the Veteran's cognitive functioning.  Reasoning, recall, judgment, concentration and communication abilities appeared within normal limits.  He did complain of irritability and sleeplessness.  The Veteran reported improvement in his functioning from his last hospitalization, to include no suicidal ideation and better overall impulse control.  He was assigned a GAF score of 52. 

VA outpatient treatment records dated in October 2010 show the Veteran complained of flashbacks, hypervigilance, and sleeplessness.  He denied nightmares.  He was goal directed.  The Veteran denied hallucinations and delusions.  He also denied suicidal and homicidal ideation.  Insight and judgment were fair.  The provider   noted that GAF scores were 55 in May 2010, in February 2010, and that day. 

In December 2010, the Veteran again denied homicidal and suicidal ideation.  He was groomed.  Affect and mood were congruent.  The Veteran denied hallucinations.  Insight and judgment were fair.  He was assigned a GAF score of 60.  In March 2011, the Veteran indicated that he rarely had nightmares.  Speech was normal.      He was again assigned a GAF score of 60.

The Veteran testified in October 2011 that he performed perimeter checks.  He reported panic attacks, irritability, anxiety, and memory problems. He denied hallucinations and delusions.  The Veteran indicated that had had one suicide attempt in the past, but denied homicidal ideation.  He also denied problems with violence.  He testified that his judgment was poor.  The Veteran informed the Veterans Law Judge that had not worked in four years, but that he did not stop working because of his PTSD.  

VA treatment notes from October 2011 through July 2013 reflect GAF scores of 65.  In February 2012 reflect a history of a single episode of mania in February 2010.  The Veteran indicated that he had responded well to Depakote.  His PTSD was noted as stable.  

On VA examination in September 2013, the Veteran presented to the examination accompanied by his first ex-wife, with whom he resided.  He described the relationship as fair.  He also lived with their 32 year old son, with whom he stated he did not get along very well.  His first marriage was from 1973 to 2001 and his second marriage lasted 3 to 4 years.  The Veteran and his wife stated that they divorced due his drinking.  While he felt that in the past he had a problem with anger, he felt this issue had subsided although he still argued with his son.  He stated that he considered himself an alcoholic.  Occupationally, the Veteran had   not worked in the past 4 to 5 years.  

The Veteran endorsed recurrent and distressing recollections, recurrent distressing nightmares, persistent avoidance of stimuli, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty sleeping, irritability, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and intense psychological distress and reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important      areas of functioning.  The examiner noted depressed mood, anxiety chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Although the examiner did not think the Veteran's PTSD completely precluded gainful employment, he did think it had affected his ability to maintain or sustain gainful employment.  The examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50.  

In an addendum report in May 2014, the examiner opined that the Veteran experienced exacerbations of his PTSD symptoms during the period on appeal.    He was admitted for psychiatric treatment in February 2010 for suicidal ideation with a plan to shoot himself in the head and was again admitted in June 2010 for manic symptoms along with daily use of alcohol.  He was followed on an outpatient basis by several mental health providers from June 2010 through February of 2012.  He did not come for an appointment in April of the prior year, at which time a no show note indicated that he was doing well and was still taking Depakote.  The examiner reiterated that the Veteran's PTSD did not preclude substantially gainful employment.

Based on the evidence of record, the Board finds that the criteria for a 100 rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported being married twice, the first time for more than 15 years, and the second time for a few years.  Both marriages ended in divorce.  He attributed his first divorce to excessive drinking.  As for the second marriage, it appears that the relationship ended due     to his former spouse's behavior, to include his report that she embezzled from his business, which ultimately failed.  In any event, he maintained a relationship with his first ex-wife with whom he resides, and described their relationship as fair.     He also had a relationship with his son, with whom he also resided, although he described some difficulties.  While he described himself as a loner, he reported having friends.  The evidence also shows that the Veteran occasionally engaged in recreational activities such as fishing and golf.   

Occupationally, although the Veteran was unemployed during the claims period, and an August 2010 VA opinion states the Veteran was unemployable due to the severity of his PTSD and medications taken to control it, the opinion is contradicted by other evidence of record, to include the Veteran's own statements.  Additionally, the      VA examiners in January 2011 and September 2013 found that it did not preclude employment and that the Veteran was not totally socially and occupationally impaired.  Indeed, the examiner in September 2013 determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  At his personal hearing, the Veteran indicated that he had stopped working for reasons unassociated with PTSD.  Moreover, the evidence shows that the Veteran's extensive occupational history included heavy equipment operator for almost 20 years, which he quit because his wife objected to the amount he spent traveling.  He also did plant maintenance work for a few years, before starting his business which he ran for 16 years.  He attributed the loss of his business to a bad economy, poor business decisions and a bad marriage. 

The evidence does not reflect gross impairment in communication or thought processes.  While the Veteran was hospitalized for one day due to suicidal ideation, his symptoms improved with treatment and his risk for suicide at discharge was low.  Subsequent treatment records reflect that he denied suicidal ideation.  Thus, the Board finds that there is no "persistent" danger of the Veteran hurting himself.  Similarly, while the Veteran was hospitalized for one week in June 2010 due an acute manic episode, his symptoms improved with treatment and later that month the Veteran exhibited full affect and denied hallucinations and delusions.  His memory was found to be intact and judgment was good.  Insight was only mildly impaired.  His GAF increased to 50.  Significantly, in May 2014 a VA examiner provided an addendum to his 2013 examination report, and specifically determined that the manic episodes were merely exacerbations of his PTSD symptoms, as opposed to permanent increases in severity.  Moreover, subsequent treatment records reflect that the Veteran's PTSD is stable with treatment and his most    recent GAF scores range mostly between 55 and 65, indicative of moderate to     mild symptomatology. 

Further, during the course of the appeal, the lowest GAF scores assigned were      30, on June 17, 2010 and 35 on June 16, 2010, both during inpatient treatment.  However, by June 23, 2010 his GAF score had increased to 50, suggesting no more than a short and temporary exacerbation of symptoms for a one week period that does not reflect a predominant disability picture.  At no time during the course of the claim has the Veteran been found to be a persistent danger to himself or others, as would be suggested by a GAF score below 21, nor has there been any gross impairment in communication, inability to perform activities of daily living, disorientation or significant memory loss.  

In sum, although the Veteran had an isolated report of suicidal ideation with plan for one day and was briefly hospitalized in June 2010 for an exacerbation of symptoms that improved in the one week period, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  

The Board has considered the Veteran's contention regarding the severity of his PTSD; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his PTSD. As noted above, after his brief hospitalizations, he reported doing much better, and his subsequent GAF scores and reported symptoms improved.  As such, the 70 percent rating adequately compensates the Veteran for his symptomatology during these brief periods, as well as during the remaining period of the claim.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Moreover, although he has been briefly hospitalized during the claim, such hospitalization was neither prolonged nor has  he been frequently hospitalized during the course of this claim.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the rating criteria are therefore adequate to evaluate the Veteran's disability, referral for consideration of an extraschedular rating is not warranted.  

As a final matter, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the RO denied a claim of entitlement to TDIU in a June 2011 rating decision. The Veteran did not appeal that denial, nor has he since raised a new claim for TDIU.  In fact, at the VA Board hearing in October 2011, the Veteran testified that he had stopped working due to reasons other than his PTSD.  SSA records reflect that the Veteran's disabilities, including his various psychiatric disabilities, did not render him unemployable, and that he was considered capable of performing a significant number of jobs in the national economy.  Additionally, the Board notes that the parties to the Joint Motion did not indicate that a claim of unemployability was raised subsequent to the June 2011 denial by the RO.  See Carter v. Shinseki, 26 Vet. App. 534 (2014).  Thus, the Board finds that no further action pursuant to Rice is necessary.


ORDER

An initial rating higher than 70 percent for posttraumatic stress disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


